Filed:    January 23, 2013

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7887
                       (3:11-cr-00100-REP-1)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

CARLTON A. EDWARDS,

                Defendant - Appellant.



                             O R D E R


     The Court amends its opinion filed January 23, 2013, as

follows:

     On the cover sheet, district court information section --

the district court docket number is corrected.

                                    For the Court – By Direction


                                         /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7887


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON A. EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:11-cr-00100-REP-1)


Submitted:   January 17, 2013             Decided:   January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton A. Edwards, Appellant Pro Se.  Jamie L. Mickelson,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlton A. Edwards appeals the district court’s order

denying his motion seeking to compel the Government to file a

motion for reduction of sentence in his case.                   We have reviewed

the record and find no reversible error.                  See Wade v. United

States, 504 U.S. 181, 185-87 (1992) (describing the scope of the

prosecution’s     discretion     in    filing      such     a   motion);     United

States v. Butler, 272 F.3d 683, 686-87 (4th Cir. 2001) (same);

see also United States v. LeRose, 219 F.3d 335, 341-43 (4th Cir.

2000) (evidentiary hearing not required unless defendant makes a

“‘substantial threshold showing’” that the prosecution’s refusal

to file the requested motion resulted from improper or suspect

motives   (quoting   Wade,     504    U.S.    at   186)).        Accordingly,    we

affirm the judgment of the district court.                      We dispense with

oral   argument   because      the    facts    and   legal      contentions     are

adequately    presented   in    the    materials     before      this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        2